Name: Commission Regulation (EEC) No 3698/86 of 3 December 1986 on rules for imports into Germany of certain textile products (category 1) originating in Brazil
 Type: Regulation
 Subject Matter: trade;  international trade;  leather and textile industries;  Europe
 Date Published: nan

 4. 12. 86 Official Journal of the European Communities No L 341 / 15 COMMISSION REGULATION (EEC) No 3698/86 of 3 December 1986 on rules for imports into Germany of certain textile products (category 1) originating in Brazil Whereas those consultations took place on 27 and 28 October 1986 ; whereas they did not arrive at a satisfac ­ tory solution ; Whereas there is clear evidence of circumvention within the meaning of Article 13 (3); whereas therefore 750 tonnes should be deducted from the quota allocated to Germany under the Community quantitative limit laid down for category 1 in 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion Of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1623/86 (2), and in particular Article 13 thereof, Whereas Article 13 of Regulation (EEC) No 3589/82 lays down the conditions in which adjustments may be made to the quantitative limits referred to in Article 3 where, following inquiries carried out it is shown that products originating in a supplier country listed in Annex II and subject to the quantitative limits referred to have been transhipped, re-routed or otherwise imported into the Community through circumvention of such quantitative limits ; Whereas inquiries carried out have shown certain products in category 1 (cotton yarn) originating in Brazil to have been imported into Germany under false certifi ­ cates of origin ; Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 3589/82, Brazil was notified of requests for consultations on 27 February, 8 April , 15 July and 17 October 1986 ; HAS ADOPTED THIS REGULATION : » Article 1 A quantity of 750 tonnes is hereby deducted from the quantitative limit for 1986 on textile products of category 1 , originating in Brazil, laid down for Germany in Annex III to Regulation (EEC) No 3589/82. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 December 1986. For the Commission Willy DE CLERCQ Member of the Commission (  ) OJ No L 374, 31 . 12. 1982, p . 106 . (2) OJ No L 147, 31 . 5 . 1986, p . 1 .